1                                                                                JS-6
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   RAMON VALDEZ BRACAMONTES,                     Case No.: ED CV 20-334-DMG (MRW)
12               Petitioner,
                                                   ORDER APPROVING JOINT
13                      v.                         STIPULATION TO DISMISS
                                                   AMENDED HABEAS PETITION [78]
14   WILLIAM BARR, et al.,
15               Respondents.
16
17         Pursuant to the parties’ Joint Stipulation to Dismiss Amended Habeas Petition,
18         IT IS ORDERED that the Joint Stipulation is APPROVED.
19         Petitioner’s Amended Habeas Petition shall be dismissed without prejudice. The
20   parties will bear their own costs, fees, and expenses.
21
22   DATED: June 8, 2021
23                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
24
25
26
27
28
